UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 03/31 Date of reporting period: 12/31/16 Item 1. Schedule of Investments. TEMPLETON GLOBAL INVESTMENT TRUST Statement of Investments, December 31, 2016 (unaudited) Templeton Dynamic Equity Fund Industry Shares Value Common Stocks 91.6% Canada 1.2% Silver Wheaton Corp Metals & Mining 6,300 $ 121,702 China 1.3% China Mobile Ltd Wireless Telecommunication Services 12,500 132,504 Denmark 2.7% a DONG Energy A/S Electric Utilities 4,280 162,129 a H. Lundbeck AS Pharmaceuticals 2,820 114,687 276,816 France 3.6% Ipsen SA Pharmaceuticals 1,480 106,983 Total SA, B Oil, Gas & Consumable Fuels 5,200 266,569 373,552 Germany 3.0% Deutsche Lufthansa AG Airlines 8,520 109,997 Deutsche Post AG. Air Freight & Logistics 3,020 99,254 Telefonica Deutschland Holding AG Diversified Telecommunication Services 23,180 99,267 308,518 Hong Kong 3.5% AIA Group Ltd Insurance 33,400 188,439 Swire Properties Ltd Real Estate Management & Development 63,000 173,860 362,299 Israel 0.7% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 2,000 72,500 Italy 1.6% Eni SpA Oil, Gas & Consumable Fuels 10,033 163,313 Japan 3.5% Kirin Holdings Co. Ltd Beverages 5,500 89,467 Otsuka Holdings Co. Ltd Pharmaceuticals 2,200 95,852 Panasonic Corp Household Durables 9,000 91,582 Suntory Beverage & Food Ltd Beverages 2,100 87,219 364,120 Netherlands 5.2% NN Group NV Insurance 7,100 240,517 a QIAGEN NV Life Sciences Tools & Services 10,450 292,809 533,326 Portugal 1.1% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels 7,590 113,324 Singapore 2.4% a Flex Ltd Electronic Equipment, Instruments & Components 7,630 109,643 United Overseas Bank Ltd Banks 9,600 135,258 244,901 South Korea 3.5% LG Electronics Inc Household Durables 2,099 89,715 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 71 105,978 Shinhan Financial Group Co. Ltd Banks 4,487 168,180 363,873 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Dynamic Equity Fund (continued) Industry Shares Value Common Stocks (continued) Switzerland 4.2% ABB Ltd Electrical Equipment 6,000 $ 126,551 Novartis AG Pharmaceuticals 1,170 85,131 Roche Holding AG Pharmaceuticals 990 226,114 437,796 Taiwan 1.5% Taiwan Semiconductor Manufacturing Co. Ltd Semiconductors & Semiconductor Equipment 28,000 156,589 Thailand 3.9% Bangkok Bank PCL, fgn Banks 32,300 145,508 Krung Thai Bank PCL, fgn Banks 303,700 149,944 PTT Exploration and Production PCL, fgn Oil, Gas & Consumable Fuels 39,400 105,781 401,233 Turkey 0.8% a Turkcell Iletisim Hizmetleri AS. Wireless Telecommunication Services 28,514 78,808 United Kingdom 8.3% BP PLC Oil, Gas & Consumable Fuels 35,350 221,910 Johnson Matthey PLC Chemicals 2,670 104,657 Prudential PLC Insurance 5,150 103,249 Royal Dutch Shell PLC, A, ADR Oil, Gas & Consumable Fuels 3,740 203,381 Royal Mail PLC Air Freight & Logistics 21,460 122,159 Vodafone Group PLC. Wireless Telecommunication Services 42,990 105,835 861,191 United States 39.6% a,b Alphabet Inc., A Internet Software & Services 240 190,188 b American Express Co Consumer Finance 4,400 325,952 American International Group Inc Insurance 4,770 311,529 Apple Inc Technology Hardware, Storage & Peripherals 2,300 266,386 Autoliv Inc Auto Components 890 100,704 The Bank of New York Mellon Corp Capital Markets 5,340 253,009 Cisco Systems Inc Communications Equipment 2,960 89,451 b Comcast Corp., A Media 4,210 290,700 a eBay Inc Internet Software & Services 2,880 85,507 Eli Lilly & Co Pharmaceuticals 1,160 85,318 JPMorgan Chase & Co Banks 3,770 325,313 Medtronic PLC Health Care Equipment & Supplies 2,540 180,924 Microsoft Corp Software 1,620 100,667 b Oracle Corp Software 5,810 223,394 Perrigo Co. PLC Pharmaceuticals 990 82,398 b Pfizer Inc Pharmaceuticals 6,200 201,376 The Procter & Gamble Co Household Products 1,990 167,319 b Rockwell Collins Inc Aerospace & Defense 2,330 216,131 SunTrust Banks Inc Banks 3,590 196,912 Tiffany & Co Specialty Retail 3,620 280,297 Twenty-First Century Fox Inc., A Media 3,860 108,234 4,081,709 Total Common Stocks (Cost $9,113,023) 9,448,074 |2 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Dynamic Equity Fund (continued) Industry Shares Value Management Investment Companies 6.7% United States 6.7% iShares Global Materials ETF Diversified Financial Services $ iShares MSCI ACWI ETF Diversified Financial Services Total Management Investment Companies (Cost $669,794) Total Investments before Short Term Investments (Cost $9,782,817) Short Term Investments (Cost $150,491) 1.5% Money Market Funds 1.5% United States 1.5% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.09% Total Investments (Cost $9,933,308) 99.8% Securities Sold Short (3.2)% ) Other Assets, less Liabilities 3.4% Net Assets 100.0% $ Industry Securities Sold Short (Proceeds $297,527) (3.2)% Management Investment Companies (3.2)% United States (3.2)% iShares Global Energy ETF Diversified Financial Services $ ) See Abbreviations on page 16. a Non-income producing. b A portion or all of the security has been segregated as collateral for securities sold short. At December 31, 2016, the aggregate value of these securities and/or cash pledged amounted to $929,139, representing 9.0% of net assets. c See Note 6 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |3 TEMPLETON GLOBAL INVESTMENT TRUST Statement of Investments, December 31, 2016 (unaudited) Templeton Emerging Markets Small Cap Fund Shares/ Industry Rights Value Common Stocks and Other Equity Interests 94.1% Austria 0.9% DO & CO Restaurants & Catering AG Hotels, Restaurants & Leisure 92,774 $ 6,132,862 Botswana 0.3% Letshego Holdings Ltd Consumer Finance 9,617,099 2,060,266 Brazil 2.4% Arezzo Industria e Comercio SA. Textiles, Apparel & Luxury Goods 236,100 1,817,884 Cia Hering Specialty Retail 466,500 2,167,168 Gaec Educacao SA Diversified Consumer Services 92,100 385,695 Grendene SA. Textiles, Apparel & Luxury Goods 1,012,512 5,469,002 a Ser Educacional SA, Reg S Diversified Consumer Services 1,036,500 5,945,695 15,785,444 China 10.3% b Biostime International Holdings Ltd Food Products 29,500 91,112 Bloomage Biotechnology Corp. Ltd Chemicals 3,225,000 4,857,566 Chongqing Machinery & Electric Co. Ltd., H Industrial Conglomerates 25,310,000 2,937,520 COSCO Shipping Ports Ltd Transportation Infrastructure 7,003,861 7,035,925 Digital China Holdings Ltd Electronic Equipment, Instruments & Components 6,276,000 4,750,805 Green Seal Holding Ltd Chemicals 866,000 3,882,451 Jiangling Motors Corp. Ltd., B Automobiles 3,948,718 9,787,138 b Sohu.com Inc Internet Software & Services 77,722 2,633,999 Sunny Optical Technology Group Co. Ltd Electronic Equipment, Instruments & Components 1,383,000 6,054,916 TravelSky Technology Ltd., H IT Services 4,567,200 9,600,278 Uni-President China Holdings Ltd Food Products 11,454,000 8,079,616 b Xinchen China Power Holdings Ltd Auto Components 11,735,200 1,740,342 c Xinyi Solar Holdings Ltd Semiconductors & Semiconductor Equipment 16,982,000 5,518,685 66,970,353 Czech Republic 2.3% b Fortuna Entertainment Group NV Hotels, Restaurants & Leisure 899,465 3,006,042 b,d Moneta Money Bank AS, 144A Banks 2,567,132 8,279,458 Pegas Nonwovens SA. Textiles, Apparel & Luxury Goods 116,862 3,500,443 14,785,943 Egypt 2.5% b,d Arabian Food Industries Co., GDR, 144A Food Products 481,970 1,012,137 Eastern Tobacco Tobacco 116,291 1,796,000 Egyptian International Pharmaceuticals EIPICO. Pharmaceuticals 1,373,432 6,628,533 a,b Global Telecom Holding SAE, GDR, Reg S Wireless Telecommunication Services 1,959,600 3,644,856 d Integrated Diagnostics Holdings PLC, 144A. Health Care Providers & Services 1,049,430 3,541,826 16,623,352 Estonia 0.2% Olympic Entertainment Group AS. Hotels, Restaurants & Leisure 579,039 1,084,491 Georgia 1.5% b,d Georgia Healthcare Group PLC, 144A Health Care Providers & Services 2,288,000 10,065,472 Hong Kong 3.8% Amvig Holdings Ltd Containers & Packaging 6,108,000 2,158,220 Bonjour Holdings Ltd Specialty Retail 10,798,150 487,375 I.T Ltd Specialty Retail 12,510,395 4,985,121 Quarterly Statement of Investments | See Notes to Statements of Investments. | 4 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Small Cap Fund (continued) Shares/ Industry Rights Value Common Stocks and Other Equity Interests (continued) Hong Kong (continued) Ju Teng International Holdings Ltd Electronic Equipment, Instruments & Components 21,186,000 $ 6,557,019 Luk Fook Holdings (International) Ltd Specialty Retail 3,888,000 10,153,072 Sa Sa International Holdings Ltd Specialty Retail 1,526,127 606,161 24,946,968 India 18.0% Apollo Tyres Ltd Auto Components 4,975,349 13,537,608 Bajaj Holdings & Investment Ltd Diversified Financial Services 914,070 24,472,434 Balkrishna Industries Ltd Auto Components 670,845 10,883,842 Biocon Ltd Biotechnology 567,401 7,930,975 b Equitas Holdings Ltd Consumer Finance 3,113,000 6,663,069 Federal Bank Ltd Banks 14,915,344 14,672,906 Great Eastern Shipping Co. Ltd Oil, Gas & Consumable Fuels 717,900 3,834,354 JK Cement Ltd Construction Materials 775,102 8,210,740 Redington India Ltd Electronic Equipment, Instruments & Components 3,978,049 5,552,505 Tata Chemicals Ltd Chemicals 1,700,500 12,587,112 Vardhman Textiles Ltd Textiles, Apparel & Luxury Goods 538,869 8,817,194 117,162,739 Indonesia 1.8% b Bank Permata Tbk PT. Banks 36,875,127 1,519,072 Hexindo Adiperkasa Tbk PT Trading Companies & Distributors 13,028,100 2,949,394 Mandom Indonesia Tbk PT Personal Products 2,341,500 2,172,481 b Panin Financial Tbk PT Insurance 396,600,700 5,063,302 11,704,249 Kuwait 1.0% Kuwait Food Co. Americana SAK Hotels, Restaurants & Leisure 768,500 6,537,644 b,e National Gulf Holding Diversified Financial Services 1,021,638 318,505 6,856,149 Malaysia 2.0% 7-Eleven Malaysia Holdings Bhd Food & Staples Retailing 16,197,500 5,127,162 Hartalega Holdings Bhd Health Care Equipment & Supplies 1,225,800 1,319,798 Oldtown Bhd Food Products 15,124,025 6,439,342 12,886,302 Mexico 1.5% Grupo Herdez SAB de CV Food Products 4,483,374 8,142,548 Nemak SAB de CV Auto Components 1,709,688 1,526,978 9,669,526 Nigeria 0.4% Access Bank Nigeria PLC Banks 42,999,778 786,835 UAC of Nigeria PLC Industrial Conglomerates 30,288,005 1,614,656 2,401,491 Pakistan 1.4% Habib Bank Ltd Banks 2,963,600 7,730,205 The Hub Power Co. Ltd Independent Power & Renewable Electricity Producers 600,000 709,940 United Bank Ltd Banks 434,000 991,661 9,431,806 |5 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Small Cap Fund (continued) Shares/ Industry Rights Value Common Stocks and Other Equity Interests (continued) Peru 1.3% a Intercorp Financial Services Inc., Reg S Banks 265,990 $ 8,511,680 Philippines 0.9% International Container Terminal Services Inc Transportation Infrastructure 2,817,780 4,087,526 Pepsi-Cola Products Philippines Inc Beverages 24,978,400 1,631,670 5,719,196 Poland 3.5% Amica SA Household Durables 112,408 5,005,459 Fabryki Mebli Forte SA Household Durables 363,000 6,590,540 b,e,f IAlbatros Group SA IT Services 310,844 760,402 d Prime Car Management SA, 144A Road & Rail 323,178 2,547,748 Wawel SA Food Products 15,078 3,962,207 b Work Service SA Professional Services 1,517,548 3,697,800 22,564,156 Russia 2.9% a Globaltrans Investment PLC, GDR, Reg S Road & Rail 117,550 744,091 b,d Lenta Ltd., GDR, 144A Food & Staples Retailing 208,000 1,705,600 a,b Mail.ru Group Ltd., GDR, Reg S Internet Software & Services 464,316 8,520,199 a,b X5 Retail Group NV, GDR, Reg S Food & Staples Retailing 247,043 8,016,545 18,986,435 South Korea 8.6% Bukwang Pharmaceutical Co. Ltd Pharmaceuticals 113,470 2,481,329 Fila Korea Ltd Textiles, Apparel & Luxury Goods 175,259 10,234,590 GS Home Shopping Inc Internet & Direct Marketing Retail 5,093 725,610 Hankook Tire Worldwide Co. Ltd Diversified Financial Services 149,618 2,571,597 Hans Biomed Corp Biotechnology 94,731 1,279,030 Interpark Holdings Corp Internet & Direct Marketing Retail 170,863 710,481 I-Sens Inc Health Care Equipment & Supplies 170,452 4,150,978 KT Skylife Co. Ltd Media 115,147 1,650,060 LF Corp Textiles, Apparel & Luxury Goods 218,152 3,894,103 Mando Corp Auto Components 15,602 3,030,569 Medy-tox Inc Biotechnology 29,386 8,680,061 Sebang Global Battery Co. Ltd Auto Components 247,725 7,674,365 Vieworks Co. Ltd Health Care Equipment & Supplies 151,355 7,497,197 Youngone Corp Textiles, Apparel & Luxury Goods 61,846 1,570,157 56,150,127 Sri Lanka 1.5% Hatton National Bank PLC Banks 88,685 133,205 Hemas Holdings PLC Industrial Conglomerates 14,964,257 9,889,596 10,022,801 Switzerland 0.9% b Wizz Air Holdings PLC Airlines 263,860 5,821,394 Taiwan 9.1% ADLINK Technology Inc Technology Hardware, Storage & Peripherals 4,328,797 8,149,548 Eclat Textile Co. Ltd Textiles, Apparel & Luxury Goods 333,000 3,462,925 Flytech Technology Co. Ltd Electronic Equipment, Instruments & Components 2,181,220 6,324,325 Merida Industry Co. Ltd Leisure Products 1,490,000 6,611,102 Novatek Microelectronics Corp. Ltd Semiconductors & Semiconductor Equipment 1,976,000 6,484,278 Pacific Hospital Supply Co. Ltd Health Care Equipment & Supplies 1,552,000 4,026,511 |6 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Small Cap Fund (continued) Shares/ Industry Rights Value Common Stocks and Other Equity Interests (continued) Taiwan (continued) PChome Online Inc Internet Software & Services 819,020 $ 7,141,772 Primax Electronics Ltd Technology Hardware, Storage & Peripherals 2,968,500 4,033,673 Shin Zu Shing Co. Ltd Machinery 1,793,000 4,563,367 St. Shine Optical Co. Ltd Health Care Equipment & Supplies 171,000 3,240,383 TTY Biopharm Co. Ltd Pharmaceuticals 1,626,900 5,138,186 59,176,070 Thailand 2.8% Delta Electronics Thailand PCL, fgn Electronic Equipment, Instruments & Components 950,900 2,161,739 Dynasty Ceramic PCL, fgn Building Products 16,746,100 2,073,994 Major Cineplex Group PCL, fgn Media 5,920,300 5,408,363 TISCO Financial Group PCL, fgn Banks 5,172,000 8,692,134 18,336,230 Turkey 5.3% f Bizim Toptan Satis Magazalari AS Food & Staples Retailing 284,304 870,392 Coca-Cola Icetek AS Beverages 225,859 2,119,209 b Ozak Gayrimenkul Yatirim Ortakligi Equity Real Estate Investment Trusts (REITs) 7,266,311 3,851,802 Pinar Entegre Et ve Un Sanayi AS Food Products 869,458 2,563,246 g Pinar Sut Mamulleri Sanayii AS Food Products 3,279,170 14,733,352 b,g Reysas Gayrimenkul Yatirim Ortakligi AS Equity Real Estate Investment Trusts (REITs) 24,575,397 4,667,493 Soda Sanayii AS Chemicals 3,906,515 5,858,056 34,663,550 United Arab Emirates 1.2% Aramex PJSC Air Freight & Logistics 6,907,789 7,654,633 United Kingdom 1.1% Stock Spirits Group PLC Beverages 3,181,741 7,084,366 United States 1.2% b Luxoft Holding Inc IT Services 141,513 7,953,031 Vietnam 3.5% DHG Pharmaceutical JSC Pharmaceuticals 1,118,432 4,813,418 Hoa Phat Group JSC Metals & Mining 3,733,264 7,074,364 Imexpharm Pharmaceutical JSC Pharmaceuticals 345,094 847,163 b Imexpharm Pharmaceutical JSC, rts., 1/23/17 Pharmaceuticals 545,094 78,356 Vietnam Container Shipping JSC Marine 1,326,893 3,263,186 Vietnam Dairy Products JSC Food Products 340,169 1,876,300 Vingroup JSC Real Estate Management & Development 2,465,660 4,547,789 22,500,576 Total Common Stocks and Other Equity Interests (Cost $612,000,627) 613,711,658 Participatory Notes 1.5% Saudi Arabia 1.5% d Deutsche Bank AG/London, Saudi Dairy & Foodstuff Co., 144A, 4/12/18 Food Products 40,309 1,337,617 d HSBC Bank PLC, Mouwasat Medical Services Co., 144A, 3/05/18. Health Care Providers & Services 213,070 8,348,337 Total Participatory Notes (Cost $8,195,853) 9,685,954 |7 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Emerging Markets Small Cap Fund (continued) Shares/ Industry Rights Value Preferred Stocks 1.1% Brazil 0.5% h Marcopolo SA, 4.781%, pfd Machinery 3,636,826 $ 3,061,697 Chile 0.6% h Embotelladora Andina SA, 2.971%, pfd., A Beverages 1,250,500 4,273,538 Total Preferred Stocks (Cost $6,261,008) 7,335,235 Total Investments before Short Term Investments (Cost $626,457,488) 630,732,847 Shares Short Term Investments 3.3% Money Market Funds (Cost $20,356,830) % United States 3.1% i,j Institutional Fiduciary Trust Money Market Portfolio, 0.09% 20,356,830 20,356,830 Investments from Cash Collateral Received for Loaned Securities (Cost $1,043,682) 0.2% Money Market Funds 0.2% United States 0.2% i,j Institutional Fiduciary Trust Money Market Portfolio, 0.09% 1,043,682 1,043,682 Total Investments (Cost $647,858,000) % 652,133,359 Other Assets, less Liabilities (0.0)% † (315,027 ) Net Assets 100.0% $ 651,818,332 See Abbreviations on page 16. † Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At December 31, 2016, the aggregate value of these securities was $35,383,066, representing 5.4% of net assets. b Non-income producing. c A portion or all of the security is on loan at December 31, 2016. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At December 31, 2016, the aggregate value of these securities was $36,838,195, representing 5.7% of net assets. e Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2016, the aggregate value of these securities was $1,078,907, representing 0.2% of net assets. f At December 31, 2016, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. g See Note 5 regarding holdings of 5% voting securities. h Variable rate security. The rate shown represents the yield at period end. i See Note 6 regarding investments in affiliated management investment companies. j The rate shown is the annualized seven-day yield at period end. |8 TEMPLETON GLOBAL INVESTMENT TRUST Statement of Investments, December 31, 2016 (unaudited) Templeton Frontier Markets Fund Shares/ Industry Rights Value Common Stocks and Other Equity Interests 85.4% Argentina 7.4% Banco Macro SA, ADR Banks 44,122 $ 2,839,251 BBVA Banco Frances SA, ADR Banks 119,901 2,089,874 Grupo Financiero Galicia SA, ADR. Banks 47,731 1,284,919 Telecom Argentina SA, B, ADR Diversified Telecommunication Services 261,695 4,754,998 YPF Sociedad Anonima, D, ADR Oil, Gas & Consumable Fuels 147,500 2,433,750 13,402,792 Bangladesh 4.7% Brac Bank Ltd Banks 6,190,494 5,012,228 Islami Bank Bangladesh Ltd Banks 9,405,678 3,545,945 8,558,173 Cambodia 0.5% NagaCorp Ltd Hotels, Restaurants & Leisure 1,471,611 848,295 Egypt 2.3% Egyptian International Pharmaceuticals EIPICO Pharmaceuticals 579,818 2,798,349 a,b Global Telecom Holding SAE, GDR, Reg S Wireless Telecommunication Services 712,045 1,324,404 4,122,753 Kazakhstan 0.6% a,b KazMunaiGas Exploration Production, GDR, Reg S Oil, Gas & Consumable Fuels 139,546 1,073,109 Kenya 5.8% East African Breweries Ltd Beverages 2,164,900 5,239,535 KCB Group Ltd Banks 18,737,968 5,303,026 10,542,561 Kuwait 14.6% Kuwait Food Co. Americana SAK Hotels, Restaurants & Leisure 1,582,405 13,461,548 Mobile Telecommunications Co. KSC Wireless Telecommunication Services 3,923,572 5,263,438 National Bank of Kuwait SAKP Banks 3,372,369 7,172,201 a,c National Gulf Holding Diversified Financial Services 2,103,637 655,829 26,553,016 Nigeria 5.6% Guaranty Trust Bank PLC Banks 22,900,586 1,790,941 Nigerian Breweries PLC Beverages 8,559,255 4,017,075 UAC of Nigeria PLC Industrial Conglomerates 15,596,635 831,458 Zenith Bank PLC Banks 77,862,452 3,582,920 10,222,394 Oman 2.8% Bank Muscat SAOG Banks 4,137,937 5,050,261 Pakistan 9.5% Habib Bank Ltd Banks 1,821,100 4,750,127 Indus Motor Co. Ltd Automobiles 250,654 3,866,376 United Bank Ltd Banks 3,834,800 8,762,265 17,378,768 Romania 2.7% Banca Transilvania Banks 2,685,324 1,484,653 a,c,d OMV Petrom SA Oil, Gas & Consumable Fuels 57,483,297 3,477,941 4,962,594 Senegal 3.6% Sonatel Diversified Telecommunication Services 167,194 6,646,076 Quarterly Statement of Investments | See Notes to Statements of Investments. | 9 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Frontier Markets Fund (continued) Shares/ Industry Rights Value Common Stocks and Other Equity Interests (continued) South Africa 1.1% MTN Group Ltd Wireless Telecommunication Services 219,123 $ 2,012,341 Sri Lanka 4.6% Commercial Bank of Ceylon PLC Banks 1,810,704 1,752,684 Hatton National Bank PLC. Banks 3,345,674 4,902,023 Hemas Holdings PLC Industrial Conglomerates 2,629,595 1,737,850 8,392,557 Ukraine 1.1% b MHP SA, GDR, Reg S Food Products 224,997 1,977,724 United Arab Emirates 2.2% Aramex PJSC Air Freight & Logistics 3,700,726 4,100,834 Vietnam 13.4% Binh Minh Plastics JSC Building Products 644,382 5,404,987 DHG Pharmaceutical JSC Pharmaceuticals 1,937,799 8,339,744 Hoa Phat Group JSC Metals & Mining 811,581 1,537,909 Imexpharm Pharmaceutical JSC Pharmaceuticals 1,059,783 2,601,637 a Imexpharm Pharmaceutical JSC, rts., 1/23/17 Pharmaceuticals 1,059,783 152,341 Vietnam Container Shipping JSC Marine 383,130 942,219 Vietnam Dairy Products JSC Food Products 982,087 5,416,983 24,395,820 Zimbabwe 2.9% Delta Corp. Ltd Beverages 5,908,770 5,229,262 Total Common Stocks and Other Equity Interests (Cost $146,381,580) 155,469,330 Participatory Notes 6.8% Saudi Arabia 6.8% e Deutsche Bank AG/London, Savola Al-Azizia United Co., 144A, 8/06/20 Food Products 109,152 1,166,639 e HSBC Bank PLC, Mouwasat Medical Services Co., 144A, 3/05/18 Health Care Providers & Services 69,499 2,723,054 Samba Financial Group, 144A, 6/29/17 Banks 372,767 2,419,339 e Merrill Lynch International & Co. CV, Saudi Dairy & Foodstuff Co., 144A, 4/02/18 Food Products 107,372 3,563,040 e Morgan Stanley BV, Saudi British Bank, 144A, 9/08/17 Banks 130,910 872,314 Savola Al-Azizia United Co., 144A, 8/21/17 Food Products 144,893 1,548,646 Total Participatory Notes (Cost $11,961,511) 12,293,032 Total Investments before Short Term Investments (Cost $158,343,091) 167,762,362 |10 TEMPLETON GLOBAL INVESTMENT TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Frontier Markets Fund (continued) Shares Value Short Term Investments (Cost $2,300,901) 1.3% Money Market Funds 1.3% United States 1.3% f,g Institutional Fiduciary Trust Money Market Portfolio, 0.09% 2,300,901 $ 2,300,901 Total Investments (Cost $160,643,992) % 170,063,263 Other Assets, less Liabilities 6.5% 11,878,082 Net Assets 100.0% . $ 181,941,345 See Abbreviations on page 16. a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At December 31, 2016, the aggregate value of these securities was $4,375,237, representing 2.4% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2016, the aggregate value of these securities was $4,133,770, representing 2.3% of net assets. d At December 31, 2016, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At December 31, 2016, the aggregate value of these securities was $12,293,032, representing 6.8% of net assets. f See Note 6 regarding investments in affiliated management investment companies. g The rate shown is the annualized seven-day yield at period end. |11 TEMPLETON GLOBAL INVESTMENT TRUST Notes to Financial Statements (unaudited) 1. ORGANIZATION Templeton Global Investment Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of six separate funds (Funds), three of which are included in this report and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Effective May 2, 2016, the Trust began offering shares of Templeton Dynamic Equity Fund. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Fundsadministrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded |12 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds’ NAV is not calculated, which could result in differences between the value of the Funds’ portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At December 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Templeton Templeton Dynamic Emerging Markets Templeton Frontier Equity Fund Small Cap Fund Markets Fund Cost of investments $ 9,933,308 $ 651,133,885 $ 168,615,042 Unrealized appreciation $ 705,154 $ 101,966,570 $ 28,650,447 Unrealized depreciation (352,080 ) (100,967,096 ) (27,202,226 ) Net unrealized appreciation (depreciation) $ 353,074 $ 999,474 $ 1,448,221 4. Concentration of Risk Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended December 31, 2016, Templeton Emerging Markets Small Cap Fund held investments in “affiliated companies” as follows: Number of Number of Shares Held Shares Value at Realized at Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Templeton Emerging Markets Small Cap Fund Non-Controlled Affiliates Pinar Sut Mamulleri Sanayii AS 3,279,170 — — 3,279,170 $ 14,733,352 $ 933,846 $ — Reysas Gayrimenkul Yatirim Ortakligi AS 24,575,397 — — 24,575,397 4,667,493 — — Total Affiliated Securities (Value is 3.0% of Net Assets) $ 19,400,845 $ 933,846 $ — |13 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended December 31, 2016, certain or all Funds held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Templeton Dynamic Equity Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.09%  ) $ $ 9 $ % a Templeton Emerging Markets Small Cap Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.09% ) $ $ $ % Templeton Frontier Markets Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.09%  ) $ $ 62 $ % a a Rounds to less than 0.1%. 7. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. |14 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) A summary of inputs used as of December 31, 2016, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Templeton Dynamic Equity Fund Assets: Investments in Securities: Equity Investments a,b $ $  $  $ Management Investment Companies   Short Term Investments   Total Investments in Securities $ $  $  $ Liabilities: Other Financial Instruments: Securities Sold Short $ $  $  $ Templeton Emerging Markets Small Cap Fund Assets: Investments in Securities: Equity Investments: a Kuwait $ $  $ $ Vietnam  All Other Equity Investments b   Participatory Notes   Short Term Investments   Total Investments in Securities $ Templeton Frontier Markets Fund Assets: Investments in Securities: Equity Investments: a Kuwait $ $  $ $ Vietnam  All Other Equity Investments b   Participatory Notes   Short Term Investments   Total Investments in Securities $ a Includes common and preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 8. Investment Company Reporting Modernization In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 9. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. |15 TEMPLETON GLOBAL INVESTMENT TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) Abbreviations Selected Portfolio ADR American Depositary Receipt ETF Exchange Traded Fund GDR Global Depositary Receipt For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |16 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Investment Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date February 24, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and
